DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-13 and 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al., US 2016/0108340 A1. The reference discloses a method of forming microcapsules (abstract). The microcapsules are formed from a combination of (meth)acrylate-based monomers, oligomers and/or prepolymers [0002]. Suitable materials to be encapsulated into the microcapsules are disclosed at [0279] and include perfumes. These ay be incorporated into cleaning and treatment compositions which include a fabric softening active [0280]. See also [0005]. Note the list of suitable ester quats disclosed at [0289], specifically N,N-bis(stearoyloxyethyl)-N-(hydroxyethyl-N-methylammonium methylsulfate, which is made from esterification of trihydroxyethylamine with about two equivalents of fatty acid, providing a statistical mixture of mono-, di-, and triesters, followed by methylation with dimethylsulfate to afford a mixture of mono-, di-, and triesterquats. Regarding claim 3, methyl sulfate counterions are disclosed. Regarding claim 4, compounds with hydroxyethyl groups are disclosed, as are ester quats with hydroxypropyl groups. Claims 5 and 6 reads on the isomeric mixtures present in the feedstock where hydroxypropyl groups are present.  Regarding claim 7, tallow fatty acid comprises oleic acid, an 18-carbon fatty acid with one double bond. Canola and stearic acids contain double bonds. The limitations of claim 10 run the gamut of possible iodine numbers for hydrogenated and non-hydrogenated feedstocks. Regarding claims 11-13, see [0139], which discloses suitable monomers, including triacrylates and hexafunctional aromatic urethane acrylates and methacrylates. As melamines are not disclosed as essential, formulation of microcapsules lacking melamine derivatives would be obvious. A specific size or diameter of microcapsule is not disclosed, but the passage at [0245] discloses how to achieve a desired size or diameter. See also Table 7, which discloses microcapsules of about 4.8 microns. Regarding claim 17, encapsulation of cocoa butter, a triester of fatty acids, is disclosed at [0279]. Regarding various dosage forms see, e.g., the liquid compositions at Example CL3 at [0660], which comprise 12-21% of an ester quat. Note also the presence of hydrochloric acid. It is well known in the cleaning art that ester quats are more stable to hydrolysis at a pH of about 4 than at neutral pH. Note also the presence of silicone in the compositions. Contact of fabric with fabric softening compositions is their intended use, making such contact obvious. 
This reference differs from the claimed subject matter in that it does not disclose a composition which reads on applicant’s claims with sufficient specificity to constitute anticipation. 
It would have been obvious at the time the invention was made to make such a composition, because this reference teaches that all of the ingredients recited by applicants are suitable for inclusion in a surfactant composition. The person of ordinary skill in the surfactant art would expect the recited compositions to have properties similar to those compositions which are exemplified, absent a showing to the contrary.
In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed Cir. 1990).
Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Feng et al., US 2016/0108340 A1 in view of Fernandez Prieto, US 2014/0338134 A1.The disclosure of Feng is summarized above. Fernandez Prieto is relied upon, and the references are combinable, for the reasons of record in the previous office action.

Response to Arguments
Applicant's arguments filed March 28, 2022 have been fully considered but they are not persuasive. Applicant argues that the Feng reference does not disclose the suitability of esterquats comprising triesterquats. The rejection has been clarified to distinctly point out that N,N-bis(stearoyloxyethyl)-N-(hydroxyethyl-N-methylammonium methylsulfate, which is in fact a mixture of mono-, di-, and triesterquats, is disclosed by Feng. That this is a mixture comprising triesterquats would be recognized by the person of ordinary skill in the cleaning art.
Regarding unexpected results, applicant’s data have been carefully evaluated, but any differences between the experimental and control samples is small and inconsistent—sometimes the experimental samples have better properties and sometimes the control samples have better properties. Applicant has not demonstrated anything of a magnitude and consistency to be truly unexpected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to the examiner, Dr. John R. Hardee, whose email address is john.hardee@uspto.gov. Correspondence by email is strongly encouraged, including for scheduling telephone interviews.  Should this be impracticable, the examiner’s telephone number is (571) 272-1318. The examiner can normally be reached on Monday through Friday from 8:00 until 4:30. In the event that the examiner is not available, his supervisor, Ms. Angela Brown-Pettigrew, can be reached at (571) 272-2817.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8100. Please note that examiners may not accept or enter faxed amendments.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JOHN R HARDEE/Primary Examiner
Art Unit 1761